     Case: 1:15-cv-07592 Document #: 51 Filed: 07/23/20 Page 1 of 2 PageID #:220

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Hezekiah Hamilton
                              Plaintiff,
v.                                                 Case No.: 1:15−cv−07592
                                                   Honorable Virginia M. Kendall

                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 23, 2020:


        MINUTE entry before the Honorable Virginia M. Kendall. In August 2015,
Petitioner Hezekiah Hamilton filed a petition for a writ of habeas corpus after being
convicted in Illinois state court. (Dkt. [1]). In his petition, he asserted that he had
exhausted his state−court post−conviction review in March 2015. (See Dkt. [1] at 3).
Hamilton sought a stay of the proceedings while he moved for forensic testing in state
court, which the District Court granted. (Dkts. [3],[7]). The case was later reassigned to
this Court. (Dkt. [14]). This Court held a status hearing in August 2018. (Dkt. [37]). At
that hearing, the Court asked the Respondent whether a dismissal, rather than a stay,
would be appropriate. The Respondent represented that both would have the same
practical effect. The Court therefore dismissed the case without prejudice to Hamilton
refiling within 60 days of a final judgment in his underlying case. What the Respondent
did not make clear, however, was that the state post−conviction proceedings were
concluded, and there was only the motion pending regarding forensic testing remaining,
which need not have prevented this Court from adjudicating the habeas petition. Hamilton
never refiled, and since that time his motion for forensic testing has apparently been fully
adjudicated, and he has twice moved to file a successive post−conviction petition in state
court. (See Dkt. [49]). The Court now recruits counsel for Hamilton. David Mark
Greenwald, Jenner & Block LLP, 353 N. Clark Street, Chicago, IL 60654,
(312)222−9350, dgreenwald@jenner.com, is recruited to represent Plaintiff in accordance
with counsel's trial bar obligations under N.D. Ill. Local Rules 83.11(h) and 83.37.
Counsel is directed to file an appearance for Petitioner. The recruited attorney falls within
the class of users listed in the Electronic Public Access fee schedule adopted by the
Judicial Conference of the United States, therefore, the above−named attorney shall be
exempt from the payment of fees for access via PACER to the electronic case files
maintained in this court for the above−captioned case only. The recruited attorney is
directed to open a separate PACER account to only be used for the above−captioned case,
and fees are exempt for the above−captioned case filed in this court by this plaintiff only.
The assigned attorney shall not be exempt from the payment of fees incurred in
connection with other uses of the PACER system in this court. This exemption is valid
immediately and for the duration of the attorney's participation in the matter. This
exemption may be revoked at the discretion of the Court at any time. The attorney shall
contact the PACER Service Center at 1−800−676 6856 or via the link below to create the
  Case: 1:15-cv-07592 Document #: 51 Filed: 07/23/20 Page 2 of 2 PageID #:221

new PACER account and to make any necessary arrangements for the waiver. A copy of
this order shall be sent to the PACER Service Center at
http://www.pacer.psc.uscourts.gov/register.html. A copy of the order shall also be sent to
the Systems Department of the Northern District of Illinois. Counsel is encouraged to visit
the Pro Bono Resources for Trial Bar Attorneys now available on the Court's homepage
for various resources related to pro bono representation. Appointed counsel shall review
the case and determine whether the case should be reinstated, and if so, under what
procedure. Teleconference Status hearing set for 9/9/2020 at 9:15 AM. Mailed notice(lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
